UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1722



CLAIRE J. RIGAS,

                                              Plaintiff - Appellant,

          versus


SAFEWAY, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-99-
2160-MJG)


Submitted:   November 22, 2000         Decided:     December 19, 2000


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David M. Melnick, Rockville, Maryland, for Appellant. Joseph P.
Harkins, Margarita D. Santos, LITTLER MENDELSON, P.C., Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
Local Rule 36(c).
PER CURIAM:

     Claire J. Rigas appeals the district court’s order dismissing

her civil action alleging employment discrimination.       We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm substantially on the

reasoning of the district court, see Rigas v. Safeway, Inc., No.

CA-99-2160-MJG (D. Md. Apr. 28, 2000), to the extent that it does

not conflict with our opinion in Edelman v. Lynchburg College, 228

F.3d 503 (4th Cir. 2000).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2